Title: To George Washington from Major General Horatio Gates, 27 August 1777
From: Gates, Horatio
To: Washington, George



Sir,
Head Quarters [Van Schaick’s Island, N.Y.]27th Augst 1777.

Upon being informed by Mr Cuyler, Commissary General in this Department, that he had no Salt Meat in Store, the whole that was provided for this Army being lost at Ticonderoga, I directed him to apply to the D.Q.M. General at Peeks Kill, to order a Supply from thence to Albany—he has acquainted me Yesterday by Letter, that there is a Quantity of Salt Provisions at a Magazine in Ulster County, within Twenty Miles of the North River; but says, I must apply for Your Excellency’s Order to obtain a Supply from thence. To you Sir, I need not animadvert upon the absolute Necessity of a certain Quantity of Salted Meat (Pork if possible) being immediately furnished to this Army—To represent the Want, is Sufficient; Your unremitted Zeal for the public Service, will decide what is proper for us.
Neither Col. Morgan’s Corps, nor any of the Militia, are yet arrived, as soon as a proper Reinforcement joins this Army; Your Excellency will be acquainted with its Motions. I am, Sir, Your Excellency’s most Obedient Humble Servant

Horatio Gates

